
	
		IV
		112th CONGRESS
		1st Session
		H. CON. RES. 57
		IN THE HOUSE OF REPRESENTATIVES
		
			June 1, 2011
			Mr. Rooney (for
			 himself, Mr. Miller of Florida,
			 Mr. Nugent,
			 Mr. Ross of Florida,
			 Mr. Cole, Mr. Sensenbrenner, Mr. West, Mr.
			 Coffman of Colorado, Mr.
			 Shuster, Mr. Issa,
			 Mr. LaTourette,
			 Mr. Hunter,
			 Mr. Camp, and
			 Mr. Westmoreland) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that the
		  President is in violation of the War Powers Resolution regarding the use of
		  United States Armed Forces in Libya, and for other purposes.
	
	
		That the President is in violation of the
			 War Powers Resolution regarding the use of United States Armed Forces in Libya
			 and, if the President does not obtain congressional authorization for the use
			 of the Armed Forces in Libya by June 19, 2011, the President should remove the
			 Armed Forces from Libya and the region as soon as practicable after such
			 date.
		
